
	
		II
		112th CONGRESS
		1st Session
		S. 1563
		IN THE SENATE OF THE UNITED STATES
		
			September 15, 2011
			Ms. Snowe (for herself
			 and Mr. Brown of Massachusetts)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Budget
		
		A BILL
		To require the President's budget to include, at a
		  minimum, a request for disaster funding based on to the 10 year average.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Safeguarding Disaster Funding Act
			 of 2011.
		2.Amendment to
			 title 31Section 1105(a) of
			 title 31, United States Code, is amended by inserting at the end the
			 following:
			
				(39)(A)An allowance for
				disaster funding of at least the average amount of disaster funding for the
				previous 10 years, excluding the highest and lowest years. The amount of this
				allowance shall be calculated by the Director of the Office of Management and
				Budget and submitted to the President.
					(B)In this paragraph, the term
				disaster funding—
						(i)means funding—
							(I)provided under the Robert T. Stafford
				Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) for an
				emergency declared under section 501 of the Robert T. Stafford Disaster Relief
				and Emergency Assistance Act (42 U.S.C. 5191) or a major disaster declared
				under section 401 of the Robert T. Stafford Disaster Relief and Emergency
				Assistance Act (42 U.S.C. 5170);
							(II)for disaster assistance provided under
				section 7(b) of the Small Business Act (15 U.S.C. 636(b)); and
							(III)for disaster assistance provided by the
				Secretary of Agriculture; and
							(ii)includes funding provided under
				sections 304 and 420 of the Robert T. Stafford Disaster Relief and Emergency
				Assistance Act (42 U.S.C. 5147 and
				5187).
						.
		3.Conforming
			 amendment to the BBASection
			 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985
			 is amended by striking clause (iii) and inserting the following:
			
				(iii)For purposes of this
				subparagraph, the term disaster relief shall have the same
				meaning given the term disaster funding in section
				1105(a)(39)(B) of title 31, United States
				Code.
				.
		
